 

EXHIBIT 10.1

FIRST AMENDMENT TO

BRESLER & REINER, INC. 2006 STOCK

APPRECIATION RIGHTS INCENTIVE PLAN

FIRST AMENDMENT made this 13th day of June 2007 to the Bresler & Reiner, Inc.
2006 Stock Appreciation Rights Incentive Plan effective January 25, 2006.

PREAMBLE

WHEREAS, Bresler & Reiner, Inc., a Delaware Corporation (“B&R”) adopted the B&R
2006 Stock Appreciation Rights Incentive Plan (“Plan”) on January 25, 2006; and

WHEREAS, B&R, based upon advice of counsel and other consultants, wishes to make
certain clarifying and technical amendments to the Plan.

NOW, THEREFORE, the Plan shall be deemed to be amended as follows:

1.                                       Section 2.14 shall be modified by
adding at the end thereof the following: “A participant shall not be deemed to
be or become a shareholder of B&R solely as a result of receiving an Award under
this Plan. A Stock Appreciation Right shall not be deemed to be a share of
capital stock of B&R.”

2.                                       Section 2.17 is hereby deleted.

3.                                       The references set forth in Section
4.16 shall be deemed to be amended to Section 3.2(f).

4.                                       Section 6.1(a) shall be amended and
restated as follows:  “The term of each Stock Appreciation Right shall be ten
years after the date the Stock Appreciation Right is granted.”

5.                                       Section 6.1(b):  This subsection shall
be deleted and in place thereof the following shall be inserted:  “Stock
Appreciation Rights shall be fully vested and exercisable upon grant.”

6.                                       Article 6.1(d) is amended by inserting
after the word “Employment” the following:  “or the engagement of a Service
Provider who is a Participant.”

7.                                       A new section 6.4 shall be added as
follows:  “The provisions of Section 6.3 shall be deemed to apply with respect
to the termination of the engagement of a Service Provider as if he or she was
an Employee.”


--------------------------------------------------------------------------------


 

8.                                       A new article XIV shall be as follows:

EFFECTIVE DATE

The EFFECTIVE DATE of the Plan shall be January 25, 2006, the date it was
approved by the Board of Directors of B&R and executed by the Chief Executive
Officer of B&R.

 

APPROVED:

 

 

 

 

 

 

 

 

 

 

 

Sidney M. Bresler, CEO & President

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jean S. Cafardi, Secretary

 

 

 


--------------------------------------------------------------------------------